#28041-a-LSW
2017 S.D. 77

                          IN THE SUPREME COURT
                                  OF THE
                         STATE OF SOUTH DAKOTA

                                 ****

STATE OF SOUTH DAKOTA,                    Plaintiff and Appellee,

      vs.

JOHN ERIC HEMMINGER,                      Defendant and Appellant.

                                 ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE FIFTH JUDICIAL CIRCUIT
                    BROWN COUNTY, SOUTH DAKOTA
                                 ****

                     THE HONORABLE SCOTT P. MYREN
                                Judge

                                 ****

MARTY J. JACKLEY
Attorney General

PATRICIA ARCHER
Assistant Attorney General
Pierre, South Dakota                      Attorneys for plaintiff and
                                          appellee

WILLIAM D. GERDES
JERALD M. McNEARY JR.
Aberdeen, South Dakota

THOMAS J. COGLEY of
Ronayne and Cogley, PC
Aberdeen, South Dakota                    Attorneys for defendant and
                                          appellant.

                                 ****
                                          ARGUED OCTOBER 3, 2017
                                          OPINION FILED 11/21/17
#28041

WILBUR, Retired Justice

[¶1.]        In January 2015, Jessica Goebel died after being stabbed twenty-three

times. A jury found her ex-boyfriend John Eric Hemminger guilty of first-degree

murder. The court entered a judgment of conviction and sentenced Hemminger to

mandatory life in prison. Hemminger appeals. He challenges the circuit court’s

evidentiary rulings that he consented to the seizure of his property from the

hospital and that the revocation of that consent did not require the return of his

property. Hemminger also challenges the seizure of his bloody clothing from his

friend’s house. Additionally, Hemminger claims that the circuit court abused its

discretion when it admitted twenty-six autopsy photos during the trial and when it

denied his motion for a new trial. Hemminger challenges the sufficiency of the

evidence to support the conviction. We affirm.

                                     Background

[¶2.]        On January 7, 2015, at 2:02 a.m., Hemminger called 911 to report that

he had just been stabbed in the hand by Richard Hanley and was on his way to the

hospital. He said that he had been at Goebel’s home and that someone should go to

Goebel’s home because Hanley could still be there. Hanley and Goebel were in a

relationship. Law enforcement officers went to Goebel’s home and found her lying

on the kitchen floor in a pool of blood, barely alive. The officers also located two

children—Hemminger and Goebel’s daughters. The officers searched the home but

did not find Hanley. They later learned that Hanley was at a hospital in Fort

Yates, North Dakota, being treated for an eye injury. Goebel ultimately died of her

injuries.


                                           -1-
#28041

[¶3.]        Sergeant Kory Pickrel met Hemminger at the hospital in response to

Hemminger’s 911 call claiming that Hanley had stabbed him. Hemminger

explained to Sergeant Pickrel that he had gone to Goebel’s home around 11:00 p.m.

to retrieve his clothes. He and Goebel had recently ended their relationship, but

according to Hemminger, were on good terms. Hemminger claimed that while he

was at Goebel’s home, Hanley attacked him, pulled a knife, and threatened to kill

him. Hemminger said that he gouged Hanley’s eye during the attack and that

Hanley took off running.

[¶4.]        Hemminger did not tell Sergeant Pickrel that Goebel had obtained a

no-contact order against him or that the two had a rocky, sometimes violent

relationship. He claimed that he and Goebel had been communicating all day via

text messages and phone calls. Hemminger repeatedly referred the officer to his

cell phone. Sergeant Pickrel asked if he could look at Hemminger’s phone.

Hemminger replied, “Yes, go ahead.” Hemminger entered the passcode and handed

the phone to the officer. Later, Sergeant Pickrel asked Hemminger if he could seize

the phone. Sergeant Pickrel was aware that Goebel had been found brutally

stabbed. He, however, told Hemminger he was not being looked into as a suspect.

Hemminger replied, “No problem.” Hemminger again provided the passcode.

[¶5.]        At approximately 4:00 a.m., detectives Chris Gross and Arika

Dingman entered Hemminger’s hospital room to interview Hemminger. They were

both aware that Goebel had been violently assaulted. Detective Gross explained to

Hemminger that “before we ever talk to anybody [about] something this serious, we

always advise them of their rights. Do you understand that, right?” Hemminger


                                         -2-
#28041

replied, “Yeah,” and Detective Gross read Hemminger his Miranda rights.

Detective Gross later testified that he read Hemminger his Miranda rights as a

precaution and because he routinely did so during investigations. Hemminger

agreed to speak and explained what had happened that night, which explanation

was similar to what he told Sergeant Pickrel.

[¶6.]        Detective Gross had concerns about Hemminger’s timeline. Prior to

questioning Hemminger, Detective Gross had learned that Goebel made a 911 call

around 6:00 p.m. reporting that Hemminger and another person were fighting

inside her home. Detective Gross continued to question Hemminger about his

timeline. Hemminger denied being at Goebel’s home at or around 6:00 p.m. and

repeatedly referred to his cell phone as support for his version of events. He

provided the passcode to his phone again and showed the officers how to determine

when calls were made as proof that he was not at Goebel’s home around 6:00 p.m.

[¶7.]        Hemminger also agreed to let the officers take his clothing. Detective

Gross obtained a buccal swab for DNA testing. As Detective Dingman was bagging

Hemminger’s coat, she saw a knife handle in the pocket. The handle was bloody

and had no blade. Later, other officers found a knife blade with no handle in the

sink at Goebel’s home. Detective Gross arrested Hemminger at the hospital.

[¶8.]        During the investigation, Detective Tom Tarnowski obtained a search

warrant to examine Hemminger’s phone and extract its data. The search uncovered

many deleted messages suggesting that Hemminger and Goebel had a contentious

relationship. The search also revealed messages indicating that Hemminger was

angry about Goebel’s relationship with Hanley. The day before the assault,


                                         -3-
#28041

January 5, Hemminger had sent Goebel a message threatening to come to her

house, kick down the door, and kill the “dude with you now.”

[¶9.]        The investigation also revealed that around 6:00 p.m. on January 6,

the evening of the attack, Goebel made a series of calls to 911 dispatch. She first

reported that “John” was fighting. She ended the call before dispatch could gather

more information. She called back and claimed that Hemminger was not supposed

to be at the address and that he was fighting one of her friends. She again abruptly

ended the call. Goebel called again and claimed that she could not identify the

individuals fighting and that Hemminger was not involved in the assault.

[¶10.]       Officers later learned from Hanley that Hemminger had come to

Goebel’s home around 6:00 p.m. while Hanley and Goebel were upstairs in the

bedroom. According to Hanley, Hemminger pounded on the home’s door, Goebel

opened the door, and Hemminger went upstairs looking for Hanley. The two fought,

and Hemminger punched Hanley in the eye. Hanley claimed that he ran out of

Goebel’s home to his mother’s house. He also said that his mother took him to the

hospital in Fort Yates three hours away. He went to Fort Yates because he received

free health services there. According to Hanley, he and his mother stayed at a hotel

in Fort Yates until the next day. Officers confirmed that Hanley received care for

his eye at the hospital in Fort Yates and stayed the night in a nearby hotel.

[¶11.]       After the fight between Hanley and Hemminger at Goebel’s home,

Hemminger allegedly went to his friend John Roach’s home. Roach lived a short

distance from Goebel, and he and Hemminger worked construction together.

According to Roach’s girlfriend, when Hemminger came to the home on January 6,


                                         -4-
#28041

he was agitated. He told her about his altercation with Hanley and claimed that

Hemminger said that he had “fucked him up and that he was going to fuck them

both up.”

[¶12.]       When Detective Gross learned that Hemminger went to Roach’s home

the evening of the attack and that he had spent the previous night there, Detective

Gross approached Roach at work and asked for permission to search his home.

Roach consented. During the search, the officers opened a black garbage bag

located near the entrance. The bag contained a bloody work coat and a dishrag.

Roach identified the coat as Hemminger’s. The officers seized the bag and took it to

the police station for processing. They found multiple bloody items connected to

Hemminger: a work coat, dishrag, boots, and clothing. Roach later claimed

ownership of the knife that had been found in Hemminger’s coat pocket at the

hospital.

[¶13.]       Ultimately, Hemminger was indicted for first-degree murder. Prior to

trial, Hemminger filed a motion to have the property seized from him at the

hospital returned or suppressed. He argued that he never consented to the officers’

seizure of his cell phone, clothing, or DNA, and if he had consented, he withdrew

that consent three weeks later by written letter. The court denied the motions.

Hemminger also moved to suppress the officers’ warrantless seizure of the bloody

boots, a shirt, and a jacket from Roach’s home. According to Hemminger, the

clothing belonged to him, and he had a reasonable expectation of privacy in Roach’s

home. The court denied the motion.




                                         -5-
#28041

[¶14.]       After a trial, the jury found Hemminger guilty of first-degree murder,

which carries a mandatory sentence of life in prison. The circuit court entered a

judgment of conviction after denying Hemminger’s motion for a new trial.

[¶15.]       Hemminger appeals, raising the following issues:

             1. The circuit court erred when it denied Hemminger’s motion to
                suppress evidence seized from Hemminger at the hospital.

             2. The circuit court erred when it denied Hemminger’s motion to
                suppress evidence seized from Roach’s residence.

             3. The circuit court erred when it permitted the State to introduce
                twenty-six autopsy photographs of the victim over Hemminger’s
                objection.

             4. The circuit court erred when it denied Hemminger’s motion for a
                new trial based on the claim that the State improperly shifted the
                burden to Hemminger during rebuttal closing argument.

             5. The evidence was insufficient to support the jury’s verdict.

             6. The cumulative errors deprived Hemminger of his constitutional
                right to a fair trial.

                                Standard of Review

[¶16.]       “We review the circuit court’s grant or denial of a motion to suppress

involving an alleged violation of a constitutionally protected right under the de novo

standard of review.” State v. Smith, 2014 S.D. 50, ¶ 14, 851 N.W.2d 719, 723. But

“[w]hether a valid consent to search exists is generally a question of fact for the trial

court.” State v. Akuba, 2004 S.D. 94, ¶ 25, 686 N.W.2d 406, 417. On the issue of

consent, we review the court’s factual findings for clear error. See State v. Mohr,

2013 S.D. 94, ¶ 12, 841 N.W.2d 440, 444 (reviewing factual findings for clear error).

When there is no dispute of fact, we apply de novo review. Akuba, 2004 S.D. 94,

¶ 26, 686 N.W.2d at 418. We, however, “review the circuit court’s evidentiary

                                           -6-
#28041

rulings for an abuse of discretion.” State v. Kiir, 2017 S.D. 47, ¶ 14, 900 N.W.2d

290, 295. Similarly, the granting of a new trial is within the discretion of the court.

Baddou v. Hall, 2008 S.D. 90, ¶ 12, 756 N.W.2d 554, 558.

                                       Analysis

             1. Motion to Suppress Evidence Seized at the Hospital

             a. Insufficient findings and conclusions

[¶17.]       Hemminger seeks remand for the circuit court to enter appropriate

findings of fact and conclusions of law on the issues of his consent and the State’s

failure to return his property. He claims this Court cannot conduct a meaningful

review because the circuit “court did not enter written findings of fact and

conclusions of law on Hemminger’s motion for reconsideration of the return of his

property.” While the court did not issue a document titled “findings of fact and

conclusions of law” when it conclusively addressed Hemminger’s claims, the court

issued an incorporated memorandum decision detailing its factual findings and

legal reasoning.

[¶18.]       On the issue of Hemminger’s consent, the court found “[t]he evidence

establishes the following facts”:

             Various law enforcement officers made contact with Hemminger
             at the hospital. Law enforcement was aware that Hemminger
             had suffered a wound on his hand. Law enforcement was aware
             that Jessica Goebel had been found in her home and was the
             victim of multiple stabbings. Hemminger was not in custody or
             detained. Hemminger was not advised of his Miranda rights.
             Sergeant Pickrel asked Hemminger if he had spoken to Jessica
             the day before. Hemminger said that he has spoken to her on
             the phone and through text messages. The video recording of
             the interaction between Sergeant Pickrel and Hemminger was
             admitted into evidence.


                                          -7-
#28041

             The video recording of the interactions between Hemminger and
             law enforcement while in the hospital is incredibly valuable in
             this case. It eliminates any dispute about who said what. It
             also provides the context and flavor of the continuing
             interactions. This does not appear in a vanilla transcript of the
             conversations. Any person attempting to assess Mr.
             Hemminger’s consent must watch this video.

             It is apparent from the video that John Hemminger was trying
             to convince the police that he had not been involved in the
             stabbing of Jessica Goebel. He clearly believed that the
             information on his phone would help convince law enforcement
             that he was not responsible. He repeatedly referred law
             enforcement to the contents of his phone. He provided them
             ready access to his phone. He provided them with the passcode
             to his phone. He informed them that he had “no problem” with
             them taking his phone.

             It is also apparent to the [c]ourt, based on evidence it received,
             that Hemminger had changed his clothing before going to the
             hospital. Based on his demeanor and conduct during his
             interactions with law enforcement as shown on the Sergeant
             Pickrel’s video, it is the [c]ourt’s finding and conclusion that
             Hemminger believed that the clothing he was wearing at the
             hospital would not contain incriminating evidence. Obviously,
             this belief was incorrect because of the knife handle found in the
             pocket. Although the belief was erroneous, based on the
             evidence, [the court is] convinced that was [Hemminger’s] belief
             at the time. He believed the absence of blood and bodily fluids
             on his clothing would help show that he was not involved in the
             attack on Jessica Goebel. For this reason, he wanted the State
             to have the clothes he wore to the hospital. Again he told law
             enforcement that he had no problem with them taking his
             clothes. He took the clothes off with the assistance of law
             enforcement. He did not make any efforts to resist their
             assistance.

The court also made findings related to Hemminger’s previous experience with law

enforcement, the nature of the interrogation in this case, and the totality of the

circumstances. The court concluded that based on the totality of the circumstances,

Hemminger “freely and voluntarily consented” to law enforcement’s seizure of his

phone and clothing at the hospital.

                                          -8-
#28041

[¶19.]       In regard to Hemminger’s motion to reconsider the court’s order

denying Hemminger’s motion for return of property, the court’s memorandum

decision reiterated its previous finding that “Hemminger voluntarily consented to

the State’s seizure of his telephone and clothing at the hospital on the night of the

incident.” It then entered findings related to Hemminger’s decision to withdraw his

consent. The court found that the items seized via Hemminger’s consent became

“evidence relevant to the crime alleged in this case.” The court recognized that the

State did not immediately return the evidence upon Hemminger’s request. But the

court found that the State “halted all testing on the property.” The court also found

it appropriate that the State ultimately obtained a warrant to continue to seize

Hemminger’s property. The court, therefore, held that it would not reconsider its

decision to deny Hemminger’s motion to return property. On this record, we can

meaningfully review Hemminger’s issues.

             b. Whether the circuit court erred when it concluded that Hemminger
             consented

[¶20.]       Hemminger asserts that the circuit court erred when it concluded that

he voluntarily and freely consented to the seizure of his DNA, cell phone, and

clothing at the hospital. He claims that he had no other choice but to let the officers

take his items because the officers coerced him with a five-hour interrogation and

deceived him into believing that the interrogation was merely a friendly encounter.

Hemminger directs this Court to Sergeant Pickrel’s statements that he wanted to

take the phone because the case was “complex” and that it was “just all part of the

process.” Detective Gross was more commanding, according to Hemminger. He told

Hemminger, “We need to take your clothes.” Yet at the same time, Detective Gross

                                          -9-
#28041

assured Hemminger that he would get the items back and that the officers just had

to “work the case through.”

[¶21.]       We note that Hemminger also claims he did not consent to seizure of

his DNA. But the circuit court specifically held that Hemminger did not consent.

The State claimed during oral argument that the circuit court erred when it

concluded that Hemminger did not consent to the seizure of his DNA. But the State

did not file a notice of review preserving that issue before this Court. See Johnson

v. Radle, 2008 S.D. 23, ¶ 19, 747 N.W.2d 644, 652.

[¶22.]       Nonetheless, during oral argument, Hemminger alternatively asserted

that the circuit court erred when it upheld the seizure of his DNA based on the

doctrine of inevitable discovery. “The inevitable discovery doctrine applies where

evidence may have been seized illegally, but where an alternative legal means of

discovery, such as a routine police inventory search, would inevitably have led to

the same result.” State v. Boll, 2002 S.D. 114, ¶ 21, 651 N.W.2d 710, 716 (quoting

State v. Wagoner, 24 P.3d 306, 311 (N.M. Ct. App. 2001)). We agree with the circuit

court that “[a]ny reasonable officer involved in the investigation would have

concluded that a DNA sample from Hemminger was necessary.” Indeed,

Hemminger was Goebel’s recent ex-boyfriend, and the two had a history of violence

in the relationship. He was also the subject of Goebel’s 911 call the evening before

the attack and the reported assailant against Hanley. The court did not err when it

applied the doctrine and upheld the seizure of Hemminger’s DNA.

[¶23.]       In regard to the seizure of his clothing and phone, the circuit court held

that Hemminger consented. Consent is an exception to the rule that law


                                         -10-
#28041

enforcement must obtain a warrant based on probable cause prior to conducting a

search or seizure. State v. Medicine, 2015 S.D. 45, ¶ 7, 865 N.W.2d 492, 495. For

consent to be valid, the State must prove by a preponderance of the evidence that it

was voluntarily given. Id. The voluntariness of consent is a factual question based

on the totality of the circumstances. Id. The totality of the circumstances includes

the conditions wherein the consent was obtained, the officer’s conduct, and the

duration, location, and time of the event as well as the accused’s age, maturity,

education, intelligence, and experience. Id. “Whether the accused knew that he

possessed a right to refuse consent also is relevant to determining the voluntariness

of the consent[.]” State v. Castleberry, 2004 S.D. 95, ¶ 9, 686 N.W.2d 384, 387. But

“the State need not prove that defendant knew of the right to refuse consent to show

that the consent was voluntary[.]” Id. The standard for assessing whether consent

was coerced or voluntary is one of objective reasonableness. Akuba, 2004 S.D. 94, ¶

31, 686 N.W.2d at 419.

[¶24.]       From our review of the record, the totality of the circumstances

supports the court’s finding of voluntary consent. As we have said, consent need not

be explicit—it can be inferred from words, gestures, and other conduct. Castleberry,

2004 S.D. 95, ¶ 10, 686 N.W.2d at 387. Here, Hemminger used words indicating

voluntariness: “go ahead,” “okay,” “I’ve got no problem with that.” Also, the

conditions wherein the officers obtained Hemminger’s consent were nonthreatening.

The officers were at the hospital questioning Hemminger because he called 911

requesting that the officers come to him and investigate his claim that Hanley




                                         -11-
#28041

stabbed his hand. The audio and visual recordings confirm that Hemminger’s

words, gestures, and conduct indicated willing participation and voluntary consent.

[¶25.]       Although the officers had concern about Hemminger’s timeline and

knew that Goebel had been brutally attacked, Hemminger’s status as a possible

suspect did not invalidate his consent. He repeatedly referred the officers to his

phone, asked the officers to look at the messages on his phone, and gave the officers

his passcode to allow them access. We also consider that Hemminger did not object

or indicate a desire to refuse consent in response to any of the requests to seize his

phone or clothing. The record before the circuit court reveals that Hemminger was

33 years old, had obtained a GED, and had previous experience with law

enforcement, including an arrest and incarceration for aggravated assault. Based

on the totality of the circumstances, the circuit court did not err when it held that

the officers objectively and reasonably believed Hemminger consented to the seizure

of his phone and clothing.

             c. Whether consent was validly withdrawn

[¶26.]       Hemminger alternatively argues that any right the State had to seize

his phone, clothing, and DNA extinguished when he sent a letter to the Brown

County State’s Attorney’s Office on January 26, 2015 (three weeks after seizure),

revoking his consent. In that letter, Hemminger demanded the return of his

property and the destruction of any biologic evidence. Hemminger contends that

the circuit court erred when it did not rule that he had a right to the immediate

return of his DNA, the cell phone, and his clothing (namely, his coat and the knife

handle in the pocket).


                                          -12-
#28041

[¶27.]       Hemminger is correct that once consent is given, it may be withdrawn.

State v. Fierro, 2014 S.D. 62, ¶ 19, 853 N.W.2d 235, 241; 4 Wayne R. LaFave,

Search & Seizure § 8.2(f) (5th ed. 2013), Westlaw (database updated October 2017).

Thus, when a person revokes his or her prior consent, law enforcement may not rely

upon earlier consent to continue the warrantless intrusion. Fierro, 2014 S.D. 62, ¶

19, 583 N.W.2d at 241. However, “revocation of consent does not operate

retroactively to render unreasonable that search conducted prior to the time of

revocation.” State v. Myer, 441 N.W.2d 762, 765 (Iowa 1989); accord Fierro, 2014

S.D. 62, ¶ 19, 583 N.W.2d at 241 (consent must be withdrawn prior to the

completion of the search). Indeed, “[n]o claim can be made that items seized in the

course of a consent search, if found, must be returned when consent is revoked.

Such a rule would lead to the implausible result that incriminating evidence seized

in the course of a consent search could be retrieved by a revocation of consent.”

Jones v. Berry, 722 F.2d 443, 449 n.9 (9th Cir. 1983); LaFave, supra, § 8.1(c). More

importantly, a “search need not terminate upon revocation of the consent if, on the

basis of what has already been discovered, there is now some other legal basis for

making the further search.” LaFave, supra, § 8.1(c) n.174; Jones, 722 F.2d at 448-

49; United States v. Perez, No. CR 10-760 CAS, 2011 WL 223477, * 6 (C.D. Cal. Jan.

20, 2011); State v. Lane, 403 S.E.2d 267, 275 (N.C. 1991); State v. Johns, 679 S.W.2d

253, 262 (Mo. 1984), overruled on other grounds by State v. O’Brien, 857 S.W.2d 212

(Mo. 1993) (en banc).

[¶28.]       Here, Hemminger revoked his consent to the search and seizure of his

cell phone and the coat after the officers had another legal basis to continue to


                                         -13-
#28041

retain the property as evidence. In the process of taking possession of the coat at

the hospital based on Hemminger’s valid consent, the officers found a bloody knife

handle in the coat pocket. Shortly thereafter, the officers discovered the

corresponding knife blade at Goebel’s home. The officers were not required to

return the incriminating evidence seized during Hemminger’s valid consent. In

regard to the cell phone, Hemminger gave consent on January 7. Relying on that

consent, the State obtained a warrant on January 10 to extract data from the

phone. On January 11, the State completed its search and data extraction from

Hemminger’s phone, which data incriminated Hemminger. The court did not err

when it denied Hemminger’s motion to reconsider the return of property and motion

to suppress the same.

             2. Motion to Suppress Evidence Seized at John Roach’s Home

[¶29.]       Hemminger again argues that the circuit court failed to enter

sufficient findings of fact and conclusions of law to allow this Court to meaningfully

review the issue. The court, however, entered oral findings and conclusions after

holding an evidentiary hearing. The court’s oral findings and conclusions provide a

sufficient basis for this Court to review the circuit court’s decision.

[¶30.]       According to Hemminger, the circuit court erred when it held that he

did not have standing to challenge the search and seizure of his garbage bag located

at Roach’s home. Hemminger claims that he had a reasonable expectation of

privacy in the bag searched and seized by law enforcement based on his status as an

overnight guest. He also argues that the consent given by Roach did not include

consent to search the bag in the entryway. The State responds that this Court need


                                           -14-
#28041

not decide whether Hemminger had a reasonable expectation of privacy in Roach’s

home. In the State’s view, Hemminger failed to demonstrate that Roach lacked

authority to consent to the search of the bags in the entryway.

[¶31.]       “Consent given to law enforcement to conduct a search satisfies the

Fourth Amendment and removes any necessity to obtain a warrant.” State v.

Fountain, 534 N.W.2d 859, 863 (S.D. 1995). Even if we assume Hemminger had a

reasonable expectation of privacy in Roach’s home, Hemminger is “not

automatically entitled to expect that the contents of articles left behind at another

premises will remain private and, should he leave such articles behind, he assumes

the risk that the other person may consent to a search.” See id. at 866; State v.

Guthrie, 2001 S.D. 61, ¶ 59, 627 N.W.2d 401, 424. Hemminger does not dispute

that Roach had authority to give and did give law enforcement consent to search

Roach’s home. While searching the home, the officers observed three garbage bags

near the entrance. The garbage bags were in a common area, completely within

Roach’s control and authority. “In those instances where there exists both shared

use and joint access or control of the premises or effects in question, a third party

may validly consent to the search of the other’s property.” Fountain, 534 N.W.2d at

863. Because, here, Roach had authority to consent and did consent, and because

Roach had shared use, control of, and access to the entrance area and the garbage

bags located near the entrance, the circuit court properly denied Hemminger’s

motion to suppress.




                                          -15-
#28041

             3. Introduction of Twenty-Six Autopsy Photographs

[¶32.]       Hemminger argues the circuit court abused its discretion when it

admitted the twenty-six autopsy photographs. In his view, the photographs were

not relevant because no one contested that Goebel died or the manner of her death.

He also claims that even if some of the photographs were relevant, “the sheer

number of them and the prejudice to Hemminger of such graphic photographs

outweighed any relevance that may have existed.” Hemminger argues that the only

purpose of introducing such graphic photographs depicting the stab wounds on

Goebel’s naked body was to inflame the jury. In response, the State argues that

admission of the pictures was necessary to meet its burden of proof and to assist its

expert in describing his findings related to the extent, location, and critical nature

of Goebel’s injuries.

[¶33.]       In regard to the admission of autopsy photographs, we have said:

             It is well settled that photographs are generally admissible
             where they accurately portray anything that a witness may
             describe in words. They are also admissible when they are
             helpful in clarifying a verbal description of objects and
             conditions. They must, however, be relevant to some material
             issue. State v. Holland, 346 N.W.2d 302, 307 (S.D. 1984). If
             relevant, photographs are not rendered inadmissible merely
             because they incidentally tend to arouse passion or prejudice.
             Id; State v. Huth, 334 N.W.2d 485, 489 (S.D. 1983); State v.
             Rash, 294 N.W.2d 416, 418 (S.D. 1980); State v. Disbrow, 266
             N.W.2d 246, 254 (S.D. 1978). Autopsy photographs fall within
             these rules. Although disturbing and cumulative, autopsy
             photographs may be admitted when they are necessary to aid in
             an expert’s presentation of evidence. State v. Novaock, 414
             N.W.2d 299, 302 (S.D. 1987).

State v. Owens, 2002 S.D. 42, ¶ 89, 643 N.W.2d 735, 756-57; accord State v. Hart,

1998 S.D. 93, ¶ 23, 584 N.W.2d 863, 867.


                                          -16-
#28041

[¶34.]       Here, the circuit court allowed the admission of the photographs

during the State’s expert’s testimony. It concluded that the photographs were not

repetitive (not multiple pictures of the same thing), were presented in a neutral

fashion (not the photographs from a crime scene “with blood all over the place”), and

that the State was entitled to present evidence related to each of the injuries to

Goebel. We agree. The photographs were material to assist Dr. Kenneth Snell in

his testimony on the cause of death and the manner in which the injuries were

inflicted. See State v. Herrmann, 2004 S.D. 53, ¶ 12, 679 N.W.2d 503, 507-08. The

photographs portrayed what Dr. Snell described to the jury and assisted Dr. Snell

in his verbal description of his examination and findings. See Owens, 2002 S.D. 42,

¶ 91, 643 N.W.2d at 757 (photographs assisted expert’s testimony).

[¶35.]       The photographs were also relevant to the State’s burden to prove

Hemminger’s state of mind and criminal intent. Hemminger pleaded not guilty,

and the State bore the burden of proving every element of the crimes charged. The

fact Hemminger did not dispute the nature of Goebel’s death did not relieve the

State of its burden. Id. ¶¶ 91-92. The State had to prove that Hemminger acted

with a premeditated design to effect death; or depraved mind or without design to

effect death but in a cruel and unusual manner; or with the use of a weapon in a

manner likely to inflict death or serious bodily harm. In doing so, the State had

“the right to present its case in any manner it [saw] fit so long as it [stayed] within

evidentiary rules[.]” Herrmann, 2004 S.D. 53, ¶ 12, 679 N.W.2d at 507. And the

photographs “illustrated the kind and degree of force inflicted to cause” Goebel’s

injuries and ultimate death. See Owens, 2002 S.D. 42, ¶ 92, 643 N.W.2d at 757.


                                          -17-
#28041

[¶36.]       Even so, Hemminger argues that the twenty-six pictures were

needlessly cumulative and had the tendency to cause unfair prejudice that

substantially outweighed any probative value. The pictures were not needlessly

cumulative. Twenty-three of the twenty-six pictures showed separate stab wounds

to Goebel’s body. “It is important to remember, however, that because virtually all

relevant evidence presented at trial is harmful to the other party, this is not what is

meant by unfair prejudice.” Supreme Pork, Inc. v. Master Blaster, Inc., 2009 S.D.

20, ¶ 30, 764 N.W.2d 474, 484. So the fact that the photographs could arouse

passion or prejudice does not compel the conclusion that the evidence should have

been excluded. Unfair prejudice means that the evidence “has the capacity to

persuade by illegitimate means.” State v. Knecht, 1997 S.D. 53, ¶ 12, 563 N.W.2d

413, 419. This the evidence did not do. The circuit court did not abuse its discretion

when it admitted the autopsy photographs.

             4. Denial of a New Trial on Claim of Improper Burden Shifting

[¶37.]       Hemminger argues that the State improperly shifted the burden of

proof to him during its rebuttal closing argument. During rebuttal, counsel for the

State claimed that Hemminger could have entered into evidence any additional text

messages beyond the forty-four text messages the State admitted. Hemminger

immediately objected and requested a mistrial. The court overruled the objection

and denied a mistrial. The State continued its rebuttal closing argument:

             Mr. Gerdes was right when he told you it’s not their job to
             present evidence. He was right. It’s not. It’s my burden. But
             I’m going to present to you what is relevant. And like I just
             said, I didn’t present those recordings of Detective Gross saying
             things that were an exaggeration to his boss. How is that


                                         -18-
#28041

             relevant? They could have presented those text messages. We
             talked about that.

Hemminger now argues that he was prejudiced by the State’s comments on rebuttal

and that the court abused its discretion when it denied his motion for a new trial.

He emphasizes that the comments came during the closing argument (a critical

stage), that “[n]o curative jury instruction was provided,” and that “the jury went

into deliberations believing that Hemminger bore a burden of evidence production.”

[¶38.]       First, Hemminger presents no evidence that he requested a curative

instruction. Second, the State’s rebuttal did not shift the burden of proof to

Hemminger. The statements were made in response to Hemminger’s closing

argument faulting the State for not entering into evidence all 449 text messages.

The State replied that it presented only the relevant evidence, which to the State

included the forty-four messages. The fact the State also said Hemminger could

have presented additional text messages pointed out the state of the evidence. The

statement did not shift the burden of proof to Hemminger. State v. Rosales,

302 N.W.2d 804, 806 (S.D. 1981). The circuit court did not abuse its discretion

when it denied Hemminger’s motion for a new trial.

             5. Sufficiency of the Evidence to Support the Jury’s Verdict

[¶39.]       Hemminger argues that the evidence does not support a conviction for

first-degree murder. He claims that the majority of the State’s fifteen witnesses at

trial either “had zero relevance” to whether Hemminger murdered Goebel or did not

offer substantive testimony about his guilt. Hemminger discredits the other

witnesses’ testimony as inconclusive. According to Hemminger, holes existed in the

State’s case, and the jury “clearly overlooked several key pieces of evidence[.]”

                                         -19-
#28041

[¶40.]       Hemminger’s arguments go to the conflict in and weight of the

evidence as well as to the credibility of the State’s witnesses. But on review, we

“will not resolve conflicts in the evidence, pass on the credibility of witnesses, or

weigh evidence.” State v. Bucholz, 1999 S.D. 110, ¶ 33, 598 N.W.2d 899, 905

(quoting State v. Knecht, 1997 S.D. 53, ¶ 22, 563 N.W.2d 413, 421). Similarly, when

reviewing a challenge to the sufficiency of the evidence, we “accept [the] evidence,

and the most favorable inference fairly drawn therefrom, which will support the

verdict.” Id. Hemminger, in contrast, presents the evidence in a light most

unfavorable to the verdict. Because he has not identified how the evidence in the

record—if believed by the jury—fails to sustain the finding of guilt beyond a

reasonable doubt, we conclude that the court properly denied Hemminger’s motion

for a judgment of acquittal.

             6. Cumulative Effect of the Alleged Errors

[¶41.]       Although “the cumulative effect of errors by the trial court may

support a finding by the reviewing court of a denial of the constitutional right to a

fair trial,” State v. Davi, 504 N.W.2d 844, 857 (S.D. 1993), we need not examine this

issue based on our rulings on the previous issues.

[¶42.]       Affirmed.

[¶43.]       GILBERTSON, Chief Justice, and ZINTER, SEVERSON, and KERN,

Justices, concur.

[¶44.]       JENSEN, Justice, not having been a member of the Court at the time

this action was submitted to the Court, did not participate.




                                          -20-